Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2012/0261656 A1, hereinafter refer to Shu) in view of Asahi (JP 2005-235831 A, hereinafter refer to Asahi).
JP 2005-235831 A (hereinafter refer to Asahi) is relied upon solely for the English language translation of JP 2005-235831 A.
Regarding Claim 1: Shu discloses an optoelectronic sensor (see Shu, Fig.1 as shown below and ¶ [0003]), comprising 

    PNG
    media_image1.png
    255
    449
    media_image1.png
    Greyscale

a first electrode (150), a first semiconductor layer (140), a second semiconductor layer (130) and a second electrode (120) sequentially arranged in a stack, wherein each of the first semiconductor layer (140) and the second semiconductor layer (130) is a metal oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]); 
the first electrode (150) is a transparent electrode and has a work function greater than that of the first semiconductor layer (140) (note: metal electrode materials were known as with high work function than the work function of metal oxide semiconductor layer materials) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]); and 
the first semiconductor layer (140) has a conductivity smaller than that of the second semiconductor layer (130), and has a work function greater than that of the second semiconductor layer (130) (note: the first semiconductor layer (140) has higher oxygen concentration which means smaller oxygen vacancy doping concentration than second semiconductor layer (130); therefore, it has smaller conductivity than that of the second semiconductor layer) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]),
the first semiconductor layer (140) has an oxygen vacancy doping concentration smaller than that of the second semiconductor layer (130) (note: the first semiconductor layer (140) has higher oxygen concentration which means smaller oxygen vacancy doping concentration than second semiconductor layer (130); therefore, it has smaller conductivity than that of the second semiconductor layer) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]); 
the first electrode (150) is coupled to a negative potential, and the second electrode (120) is coupled a zero potential (see Shu, Fig.1 as shown above); and wherein
both electron concentrations in the first electrode (150) and the second semiconductor layer (130) are higher than that in the first semiconductor layer (140) (note: the second semiconductor layer 130 is an N-type semiconductor layer which means it has a higher electron concentration than a P-type semiconductor layer 140. When the first electrode (150) coupled to a negative potential, it will have a higher electron concentration than a P-type semiconductor layer 140) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]). 2Application Number 16/633,372 Attorney Docket No. 37176U Response To Non-Final Office Action Mailed On April 1, 2022  
Shu is silent upon explicitly disclosing the material of the first semiconductor layer and the second semiconductor layer wherein the first semiconductor layer and the second semiconductor layer are both made of SnO2 or CdO.
Before effective filing date of the claimed invention the disclosed first semiconductor layer and second semiconductor layer were known to be made of SnO2 or CdO in order to obtain a pn diodes or pin diodes exhibiting high characteristics and to be manufactured at low cost.
For support see Asahi, which teaches wherein the first semiconductor (p-type semiconductor) layer and the second semiconductor (n-type semiconductor) layer are both made of SnO2 or CdO (see Asahi, Figs.1(a)- 1(b) as shown below, abstract, Page.1, page.3, and page.5).

    PNG
    media_image2.png
    214
    437
    media_image2.png
    Greyscale

Shu discloses the claimed invention except for the material of the first semiconductor layer and the second semiconductor layer.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shu and Asahi to enable the first semiconductor (p-type semiconductor) layer and the second semiconductor (n-type semiconductor) layer both made of SnO2 or CdO as taught by Asahi in order to obtain a pn diodes or pin diodes exhibiting high characteristics and to be manufactured at low cost, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining a pn diodes or pin diodes exhibiting high characteristics and to be manufactured at low cost involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding Claim 2: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Asahi further teaches wherein a width of a first depletion region formed by the first semiconductor layer (140/ p-type semiconductor) and the first electrode (150) is proportional to a first Fermi level difference, and the width of the first depletion region is inversely proportional to an oxygen vacancy doping concentration of the first semiconductor layer (140/ p-type semiconductor), the first Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140/ p-type semiconductor) and a Fermi level of the first electrode (150) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the first electrode depends of the oxygen vacancy doping concentration of the first semiconductor layer. For instance, if the oxygen vacancy doping concentration of the first semiconductor layer increase, the first semiconductor layer will have higher semiconducting or metallic characteristics. As a result, the depletion width that is created in the first semiconductor layer region and the Fermi level difference of the two material decrease) (see Shu, Fig.1 as shown above and see Asahi, Figs.1(a)- 1(b) as shown above, abstract, Page.1, page.3, and page.5).
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. [RECO Inc.,190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.
Regarding Claim 3: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Asahi further teaches wherein a width of a second depletion region formed by the first semiconductor layer (140/ p-type semiconductor) and the second semiconductor layer (130/ n-type semiconductor) is proportional to a second Fermi level difference, and the width of the second depletion region is inversely proportional to an oxygen vacancy doping concentration in the first semiconductor layer (140/ p-type semiconductor), the second Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140/ p-type semiconductor) and a Fermi level of the second semiconductor layer (130/ n-type semiconductor) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the second semiconductor layer depends of the oxygen vacancy doping concentration of the first semiconductor layer. For instance, if the oxygen vacancy doping concentration of the first semiconductor layer increase, the first semiconductor layer will have higher semiconducting or metallic characteristics. As a result, the depletion width that is created in the first semiconductor layer region and the Fermi level difference of the two material decrease) (see Shu, Fig.1 as shown above and see Asahi, Figs.1(a)- 1(b) as shown above, abstract, Page.1, page.3, and page.5).
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. [RECO Inc.,190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.
 Regarding Claim 6: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Asahi further teaches wherein the first electrode (150) is a metal oxide electrode (see Shu, Fig.1 as shown above and ¶ [0026]).  
 Regarding Claim 7: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. The combination of Shu and Asahi further teaches wherein each 3Application Number 16/633,372 Attorney Docket No. 371761 Response To Non-Final Office Action Mailed On April 1, 2022 of the first semiconductor layer (140/ p-type semiconductor) and the second semiconductor layer (130/ n-type semiconductor) is an indium gallium zinc oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]).  
Regarding Claim 16: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. The combination of Shu and Asahi further teaches wherein a width of a second depletion region formed by the first semiconductor layer (140/ p-type semiconductor) and the second semiconductor layer (130/ n-type semiconductor) is proportional to a second Fermi level difference, and the width of the second depletion region is inversely proportional to an oxygen vacancy doping concentration in the first semiconductor layer (140/ p-type semiconductor), the second Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140/ p-type semiconductor) and a Fermi level of the second semiconductor layer (130/ n-type semiconductor) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the second semiconductor layer and  the Fermi level difference of the between the two layers depends of the oxygen vacancy doping concentration of the first semiconductor layer) (see Shu, Fig.1 as shown above and see Asahi, Figs.1(a)- 1(b) as shown above, abstract, Page.1, page.3, and page.5).  
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 17: Shu as modified teaches an optoelectronic sensor as set forth in claim 16 as above. The combination of Shu and Asahi further teaches wherein the first semiconductor layer (140/ p-type semiconductor) has an oxygen vacancy doping concentration (note: higher oxygen concentration which means smaller oxygen vacancy doping concentration) smaller than that of the second semiconductor layer (130/ n-type semiconductor) (see Shu, Fig.1 as shown above and see Asahi, Figs.1(a)- 1(b) as shown above, abstract, Page.1, page.3, and page.5).
Regarding Claim 18: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. The combination of Shu and Asahi further teaches wherein the first electrode (150) is coupled to a negative potential, and the second electrode (120) is coupled a zero potential (see Shu, Fig.1 as shown above). 
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114.II
Regarding Claim 19: Shu as modified teaches an optoelectronic sensor as set forth in claim 18 as above. The combination of Shu and Asahi further teaches wherein the first electrode (150) is a metal oxide electrode (see Shu, Fig.1 as shown above and ¶ [0026]). 
Regarding Claim 20: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. The combination of Shu and Asahi further teaches wherein each of the first semiconductor layer (140) and the second semiconductor layer (130) is an indium gallium zinc oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]).
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2012/0261656 A1, hereinafter refer to Shu) and Asahi (JP 2005-235831 A, hereinafter refer to Asahi) as applied to claim 1 above, and further in view Mori et al. (U.S. 2017/0139057 A1, hereinafter refer to Mori).
JP 2005-235831 A (hereinafter refer to Asahi) is relied upon solely for the English language translation of JP 2005-235831 A.
Regarding Claim 9: Shu as modified teaches an optoelectronic sensor as applied to claim 1 above. The combination of Shu and Asahi further teaches an optoelectronic device (320/100), comprising a thin film transistor (310), a capacitor (note: a capacitor is formed between upper electrode 350 and lower electrode 315b or conductive layer 340 and lower electrode 315b) and the optoelectronic sensor (100/320) according to claim 1, wherein the second electrode (315b/120) of the optoelectronic sensor (100/320) is electrically coupled to a drain (315b) of the thin film transistor (310) (note: it would have been obvious to one of ordinary skill in the art to replace the optoelectronic device (320) with optoelectronic device (100) known to lead to Schottky-type photodiode production, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable) (see Shu, Fig.1 as shown above and Fig.3E).
a source (315a) of the thin transistor (310) is electrically coupled to a sense line (source line), and the capacitor (note: a capacitor is formed between upper electrode 350 and lower electrode 315b or conductive layer 340 and lower electrode 215b) is coupled in parallel with the photoelectric sensor (320) (note: parasitic capacitor were known to be formed in parallel with the drain and source terminals of transistor) (see Shu, Fig.1 as shown above and Fig.3E), and 
the photoelectric sensor (320/100) is configured to: be applied with a negative voltage at the first electrode (350/150) thereof to keep the optoelectronic sensor (100/320) in a reverse bias state so that the optoelectronic sensor (100/320) has a small current in a dark state; and operate, after being illuminated by light, while the TFT (310) is turned off, so that the current generated by the photoelectric sensor (100/320) is increased (see Shu, Fig.1 as shown above and Fig.3E); 
the capacitor is configured to store charges corresponding to the current generated by the photoelectric sensor (100/320) (see Shu, Fig.1 as shown above and Fig.3E); and 
the thin film transistor (310) is configured to be turned on when a positive voltage is applied to its gate (312) at the end of the operation of the photoelectric sensor (100/320), and output the charges stored in the capacitor to the sense line (see Shu, Fig.1 as shown above and Fig.3E). 
In addition, Mori teaches an optoelectronic device (26), comprising a thin film transistor (24), a capacitor (50) and the optoelectronic sensor (26) according to claim 1, wherein the second electrode (36) of the optoelectronic sensor (26) is electrically coupled to a drain (36) of the thin film transistor (24) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]).
a source (34) of the thin transistor (24) is electrically coupled to a sense line (35), and the capacitor (50) is coupled in parallel with the photoelectric sensor (26) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]), and 
the photoelectric sensor (26) is configured to: be applied with a negative voltage at the first electrode (46) thereof to keep the optoelectronic sensor (26) in a reverse bias state so that the optoelectronic sensor (26) has a small current in a dark state; and operate, after being illuminated by light, while the TFT (24) is turned off, so that the current generated by the photoelectric sensor (26) is increased (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]); 
the capacitor (50) is configured to store charges corresponding to the current generated by the photoelectric sensor (26) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]); and 
the thin film transistor (24) is configured to be turned on when a positive voltage is applied to its gate (28) at the end of the operation of the photoelectric sensor (26), and output the charges stored in the capacitor (50) to the sense line (35) (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Shu, Asahi, and Mori to enable a source (34) of the thin transistor (24) electrically coupled to a sense line (35) and the capacitor (50) coupled in parallel with the photoelectric sensor (26) as taught by Mori in order to improve the quality of an image generated based on charges read out (see Mori, Figs.2B-3, ¶ [0034], ¶ [0046], and ¶ [0074]).
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus since the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding Claim 10: Shu as modified teaches an optoelectronic sensor as set forth in claim 9 as above. The combination of Shu and Asahi further teaches wherein the thin film transistor (310) is an oxide (IGZO) thin film transistor (see Shu, Fig.3E and ¶ [0035]).
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896